In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00629-CR
____________

IN RE ANTHONY DONIELLE BROWN, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Anthony Donielle Brown, has filed a pro se petition for writ of
mandamus requesting that this Court order respondentt (1) to conduct a post conviction 
hearing relating to the trial court's judgment in cause number 948687. (2) We dismiss
the petition for lack of jurisdiction.
 PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Respondent is the Honorable Jim Wallace, Judge, 263rd District Court,
Harris County.   
2.    	We note that this Court issued an opinion affirming relator's conviction in
cause number 948687 on December 15, 2005.  See Brown v. State, No. 01-04-00463-CR, 2005 WL 3454086, (Tex. App.--Houston [1st Dist.] Dec. 15, 2005,
pet. ref'd) (not designated for publication).  The judgment of the trial court
became final when our mandate issued on June 14, 2006.